Taliaferro, J.
The defendants arc' sued upon a promissory note for $2225, dated January 4, 1859, made payable two years after date to the order of John H. Kansdell, tutor to the minor heirs of Austin W. and Harriet X. Burgess, and stipulating the payment of interest at eight per cent, per annum from maturity. Partial payments seem'to have been made upon the note, and the credits indorsed.
The defense is, that the sole consideration of the note was the purchase of slaves, which being emancipated and their services lost to the defendant, he is under no obligation to pay the note.
Judgment was rendered in favor of the defendants and the plaintiff appeals.
The facts of the case are that Kenneth M. Clark, the principal debtor, bought at a succession sale, of Austin W. and Harriet X. Burgess on the fourth of January, 1859,' five slaves at the price of $8900, of which he paid in cash $2225, and executed his three several promissory notes each for two thousand two hundred and twenty-five dollars, with Carnal the other defendant as his surety in solido, and executed a mortgage on the slaves purchased Jo secure the payment of the notes. The note sued upon is one of a series of three executed for the payment of the price of the slaves.
The plaintiff establishes that he acquired the note on which he founds this suit before its maturity. It seems that he took it in part payment for an interest of his brother, William P. Groves, in a drug store.
The article 128 of the State Constitution forbids the enforcement of obligations entered .into for the payment of the price of slaves. But it is contended that this provision of the State Constitution does not apply in cases where obligations having that character and in the form of negotiable notes are transferred before their maturity to third parties. The plaintiff alleges that he is a bona fide holder before maturity, and that ás between himself and the makor of the note the consideration cannot be inquired into.
We propose to examine cursorily the stress which is given in argument to the changed relations of parties arising from the transfer of a negotiable instrument by indorsement. Every indorsement is said to be equivalent to a new drawing. The contract between the payee and the indorsee is a new and different contract from that between the *568maker and the payee. But does not this new and different contract inevitably connect and complicate itself even with the eso._nt.ial parts of the first contract? A sells si ayes to B, and B executes his negotiable promissory note for the payment of the price, say at twelve months from the date of the transaction. Before its maturity, A transfers the note to C, to pay for a lot of mules he bought from him. IVhat is the purpose of the parties to this new contract'? B’s obligation is transferred to C in order that A may get the mules, and C gives the mules to acquire that obligation, and the right to enforce it. The consideration then for which C parts with his mides is identical with that for which A parted with his slaves,, namely, the price of the slaves which B had obligated himself to pay to A. It follows then that C did contract for an illegal obligation and for the right to enforce that illegal obligation, whether he knew it or not. He contracted for an obligation reprobated by law and forbidden to be enforced. But by the rules of the. law merchant ho would be protected as an innocent holder for value before maturity and without knowledge of equities or exceptions that might-exist between the original parties. But is the commercial law paramount? Certainly not. It prevails, so far as not modified, limited or altered by statutory or constitutional provisions. This we hold is now the case in Louisiana as regards obligations of every kind and in every form which have been entered into for the payment of the price of slaves. Article 128 of the State Constitution is couched in clear and unambiguous language. Its terms are unequivocal: its expression imperative. “ Contracts fdr the sale of persons are null and void, and shall not be enforced by the courts of this State.”
In the face of this paramount authority so plainly enunciated, can the courts of this State enforce contracts which it reprobates, whether the holder of the obligation is in good or bad faith, or a holder before or after maturity ? The positive prohibition of the article 128, makes no exception in favor of one class of holders over another. Shall the courts make such an exception ? This sanctity by the mercantile law of the rights of a bona fide holder before maturity is not recognized by the Constitution of the State quoad the contracts it repudiates. Its meaning is that all contracts for the sale of persons are null and void. Can this mean that some contracts for the sale of persons are null and void, and other contracts of the same kind valid ? Or, rather can it mean that contracts for the sale of persons shall be null in the hands of certain parties, but valid in the hands of other parties? If an obligation for the payment of the price of slaves in the hands of a third holder before maturity can be enforced, then there are some contracts for the sale of persons that are not null and void. Where is .the logic of such a conclusion? None dispute that obligations of the sort in question arfe by the terms of the 'article 128 of the Constitution utterly and absolutely mill "and ■void in the hands of the original parties. If *569thus stricken with nullity what is to revive' and give them validity ? We hold the purpose of article 128 of the Constitution of the State to be clear and without doubt, and that that purpose is, that the contracts which it reprobates shall bo null in whose hands soever they are found, and that the courts are forbidden to enforce them whether held by owneis bona fide ox male fide, and without reference to the time they acquired them.
But if the meaning and intention of that article of the Constitution were not clear and explicit, and it were a matter of inference and deduction, how would the case rest! Suppose a legislator should announce by a formal statute that all contracts, tire consideration of which were the commission of murder, should be null and void, and that the epurts should not enforce them. What construction would rationally be given to the statute 1 Could it be limited to contracts of that character to apply as between the parties only ? If so, the legislator would have done a very vain and a very useless thing, for by laws already existing no contract of that kind could be enforced between the original parties. The statute so construed would practically be nugatory. Then the interpreter would be required to give it some meaning and force, ii it were susceptible of it, beyond the previously existing laws on the same subject matter, llagis res valeat quampereat. lie could not, according to established rules of construction, conclude that the legislator intended to do so jejune and meaningless a thing as that of merely enacting a law which was already enacted. This would be absurd. He must then, if the terms of the statute would admit of enlargement, give it that enlargement as the purpose of the legislator,.and decree the nullity of the reprobated contracts against all parties and under all circumstances. Now under the hypothesis that the meaning'' of article 128 of the State Constitution is not free from doubt, let us apply tins process of reasoning for the purpose of determining that meaning.By the decision in the case of Wainwright v. Bridges, 19 An. 234, followed by many decisions affirming it, it was fully settled that contracts for the payment of the- price of slaves were null, and that the courts could not enforce them. These decisions -were the settled law of the State before the adoption of the Constitution of 1868. There was then no call for the insertion of the article 128 in that Constitution if the framers of the organic law did not intend to assert more broadly the doctrine of the Wainwriglit case than was announced in that decision, and to leave no question as to their intention to render null and abortive in the hands of any holder whatever all obligations . of the kind treated of in the one hundred and twenty-eighth article. We accept that article as being clear and explicit on the subject, and as necessarily overruling the case of the Canal Bank v. Templeton, 20 An. p. 141, decided before the adoption of the Constitution.
*570It is therefore ordered, adjudged and decreed that the judgment of the District Court he affirmed with costs in both courts.